Title: From John Adams to William White, 29 October 1814
From: Adams, John
To: White, William



Dear Sir
Quincy Octr. 29. 1814

From your very kind reception of Mr Colman I am encouraged to introduce to you another of our choice Spirits, who is travelling for health and improvement
The Revd Mr Edward Everett is in every view one of the most respectable Men of his Age, that ever arose in Massachusetts. He has given proofs to the World of a Genius, of Learning, and of Industry that have never been exceeded at his Age in N. America.
Candid and liberal minds must forever be delighted with each other; however unhappily divided in opinion in Politicks  Philosophy or Theology. Mr Everett is desirous paying his respects to Bishop White: and how could he discover a more laudable Curiosity? I have great pleasure in doing all in my power to gratify him.
If ever this World is to become wiser and better the contracted uncharitable Barriers of Party distinction must be in Some degree broken down.
There is no part of my Life, on which I look back and reflect with more Satisfaction, than the part I took, bold, daring and hazardous as it was to myself and mine, in the introduction of Episcopacy into America.
With the Same temper, on the Same Principles, and with the Same Views, I present Mr Everett with the Sincere respects / Esteem and Affection of

